FILED
                            NOT FOR PUBLICATION                             OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TERRIS R. JONES, Sr.,                            No. 14-15614

               Plaintiff-Appellant,              D.C. No. 2:10-cv-01941-JAD-PAL

 v.
                                                 MEMORANDUM*
LAS VEGAS VALLEY WATER
DISTRICT; et al.

               Defendants-Appellees.


                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                          Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Terris R. Jones, Sr., appeals pro se from the district court’s summary

judgment in his employment action alleging violations of Title VII. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Szajer v. City of Los


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Angeles, 632 F.3d 607, 610 (9th Cir. 2011). We may affirm on any basis

supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008). We affirm.

      The district court properly granted summary judgment on Jones’s Title VII

discrimination claims because Jones failed to raise a genuine dispute of material

fact as to whether he was subjected to an adverse employment action. See Davis v.

Team Elec. Co., 520 F.3d 1080, 1089 (9th Cir. 2008) (setting forth elements of

Title VII discrimination claim).

      The district court properly granted summary judgment on Jones’s Title VII

hostile work environment claim because Jones failed to raise a genuine dispute of

material fact as to whether any alleged harassment was sufficiently severe or

pervasive to alter the conditions of his employment and create an abusive work

environment. See Manatt v. Bank of Am., NA, 339 F.3d 792, 798 (9th Cir. 2003)

(setting forth elements of a prima facie case of hostile work environment claim

based on race under Title VII).

      The district court properly granted summary judgment on Jones’s Title VII

retaliation claim because Jones failed to raise a genuine dispute of material fact as

to whether there was a causal link between his negative performance evaluation

and any protected conduct. See Kortan v. Cal. Youth Auth., 217 F.3d 1104, 1112


                                           2                                    14-15614
(9th Cir. 2000) (setting forth elements of a Title VII retaliation claim).

      The district court properly denied Jones’s motions for summary judgment

because Jones failed to establish “beyond controversy every essential element of”

his claims. S. Cal. Gas Co. v. City of Santa Ana, 336 F.3d 885, 888 (9th Cir. 2003)

(citation and internal quotation marks omitted).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                           3                                 14-15614